Case 0:19-cr-60301-AHS Document 270 Entered on FLSD Docket 10/14/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SO UTHERN DISTRICT OF FLORIDA

                            CASE NO.19-6O3O1-CR-SlNG HAL


   UNITED STATES O F AM ERICA,
               Plaintis,
   VS.
   RICARDO MARTINEZ,
               Defendant.
                                      I

    ORDER SETTING DATE,TIM E.A ND PRO CEDURES FOR SENTENCING HEARING

         THIS CAUSE came before the Coud on the Defendant's Change ofPlea hearing

   held W ednesday,O ctober14,2020. Having heard from the parties,i
                                                                  tis hereby

         ORDERED A ND ADJUDGED that a sentencing hearing is setin this m atterfor

   Tuesday,January 5,2021 at 10:00 a.m .,in the Fod Lauderdale Division,Coudroom

   11O,before Judge Raag Singhal.

                             SENTENCING PROCEDURES

       1. The Probation Office shalldisclose the DraftPresentence lnvestigation Report

          ('1PSR'')no laterthan 35 days priorto the sentencing hearing.
       2. Each party ihallfile its objections,ifany,to the DraftPSR and arhy motions for
                                             :
          sentencing depadures orvariances no Iaterthan 14 days afterthe disclosure of

          the DraftPSR.The non-m oving party willthen have 7 days to respond.The non-

          moving partymustrespond toeachobjectiontothe PSR,aswellastoanymotion
Case 0:19-cr-60301-AHS Document 270 Entered on FLSD Docket 10/14/2020 Page 2 of 2



             fora variance ordepadure,even ifthe non-m oving party plans to concede the

             objection,variance,ordeparture.
       3. The Probation Office shalldisclose the FinalPSR and Addendum no Iaterthan 7

             days before the sentencing hearing, Any party that has previously filed an

             objection to the PSR shall,no Iaterthan 3 days before the sentencing hearing,
             file a notice setting fodh those previouslyfiled objections,i
                                                                         fany,thathave been
             resolved and those thatrem ain outstanding.

       4. The Coud has setaside 30 m inutes forthis hearing. lfany pady requires m ore

             than 30 m inutes,counselforthatparty shallfile,no Iaterthan 14 days priorto the

             hearing,a M otion form ore tim e in which the m oving party ShallIay outexactly
         .                         --'x
             how m uch time willbe needed
                                    '     and w hy.
                      '
             .

       5. Ifon Bond,the Defendantshould be prepared to self-surrenderatthe conclusion

             ofthe sentencing hearing.

    DONE AND O RDERED in Cham bers,FortLauderdale,Florida,this 14th day ofOctober

    2020.

                                                                                  --
                                                                                . .




                                                      RM G SING H
                                                      UNITED STATES DISTRICT JUDGE

   Copies furnished to counselvia CM/ECF




                                                2
